Title: From Abigail Smith Adams to Sarah Smith Adams, 20 January 1808
From: Adams, Abigail Smith
To: Adams, Sarah Smith



my dear Daughter
Quincy Jan’ry 20th 1808

I will not delay a Single hour to replie to your Letter of Jan’ry 8th just received, and to acknowledg the receipt of yours of Nov’br which ought not to have lain so long unanswerd. Since mrs Smith has been with me, I have not been in the habit of writing much, and when ever a reluctance to the pen commences, it increases with time, untill it becomes urksome. I know I ought to have written to you, but if my pen has not performd its duty, my mind has been occupied about you and yours, and your future prospects;: equally, tho not perhaps so anxiously; as for mrs Smith and her Family; now destined to the wilderness. altho from her natural disposition She will be disposed to consider the Wilderness blossomeing as the rose, and determined to accommodate her mind to her Situation, her Friends cannot view it, in any other light; than a deprivation, and Sacrifice, of Social enjoyment; and a Seclusion from the world. her good humour and that of your sister; who is to accompany her, will mitigate every Sacrifice, and Serve as a Panacea to heal all the wounds the Rubs and Scratches which they receive in passing through this rough world. Patience and fortitude will make a Smooth road where the pickaxe has never levelled the inequalities as it will Soften the Mattrass, and make a pillow of down to the contented mind—I Strive to reconcile myself to the Seperation but find it a very hard task.
If you have received Susans Letter, you will find that your brother came on to Quincy with the first Snow and took Mrs Smith and Caroline with him to it was so late in the Season before the house was compleated, that I thought it best that mrs Smith Should pass the winter with me, and go in the Spring. I had prevaild upon her to write thus, but your Brother came as far as Albany and wishd her to meet him there, but I could not consent that She Should go on in the Stage at this Season. it was much better than he took advantage of the first Snow and came himself for her—when that was the case—I could do no otherways than consent to her going. I would have done so myself under Similar circumstances, tho you may easily Suppose how Sensibly I feel their absence
william remains with us. John left us in october—William is engaged for the winter months as an assistant to mr Whitney not to preach but in his School to teach arithmetick which will qualify him to go into a merchants Counting House in the spring; which he is very desirous of doing, if buisness Should revive and peace continue. William is an amiable modest engageing youth, and I hope and trust will make his way through the world with honor and integrity: through the unsuspecting credulity of his Father he has been placed in a perilous Situation, and his Father deprived of the means of supporting himself and Family, nor can he hope or expect to be any way employd under the present administration. he has therefore pursued the wisest course left him to follow, withdrawn to the wilderness, there with his own hands, and by the Sweat of his Brow determined to earn his Bread. may Success crown his honest endeavours. he appears in good Spirits, pleasent & happy and assured me that he did not feel a wish to quit his Situation
I have had a very large family through the Summer, Seldom less than twenty two, and you know to whose lot it falls to provide for, and attend to them. I have been blest with more health than usual; and have enjoyed my family as much as I could consistant with the anxiety I have felt for their future Subsistance.
I ask not why the world has delt thus hardly with us. we have lived in perilous times—and tho we reap not the full Harvest we have earned—I trust future generations will feel the benifit of the Sacrifices we have made: and do justice to the Memory of those, who have Sufferd much, and endured much for their benefit—
I rejoice that you have a kind Sister, and that you can be mutually benificial to each other—I hope she has quite recoverd her health from the dangerous Sickness which threatned her Life and that She will not be unmindfull of the hand which healed her. the world looks very different to us when Surrounded with its pleasures and allured by its temptation to what it does when the world of Spirits opens to our view. then all things and objcets [sic] are as nothing before us.
“o time how few thy value weigh;
How few will estimate a day”
Susan is very well. she does not attend any School now. She has made a considerable proficiency in arithmetick which She continues at home under the direction of her grandfather. She has also Some knowledge in drawing. my greatest difficulty is to convince her of the utility of order method and diligence towards improvement. She may properly be call’d an out Sizd Girl. She is already as tall as her cousin Louisa, & almost as large, and a woman tho not yet 12 years of age. all these things are a disadvantage to her, because the maturity of years, and Discretion are expected from a Girl not yet in her Teens. I think She is improveing. Caroline whom you know is a fine figure, has been of much Service to her in Stimulating her to hold herself properly. She will never have half so handsome a face as Abbe, but I think her form will be Majestic.—I hope time will fashion her Manners, and dispotion to my mind, but She does not possess those femenine graces, that Soft and yealding disposition which Some children do I hope it will be compensated to her, in Strength of mind and Sound judgment
She will write to you Soon—as I Shall and make you a remittence which I Should have done now; but that I wish’d to assist mrs Smith all I could when she left me—
amongst your acquaintance in Philadelphia I would recommend to you to cultivate that of dr Rush & family. you will find them most amiable and agreable—if you meet any of my old acquaintance who retain a regard for me, present mine to them
Mrs Cranch Mrs T B Adams and Louisa all desire to be kindly rememberd to you—I hope you will make us a visit when the Spring comes; whether you bring with you, a Stranger, or not Be assured I Shall always cherish for you / a Sincere and affectionate Regard / as your Friend and Parent,
Abigail Adams